United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-0166
Issued: May 2, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On October 30, 2017 appellant filed a timely appeal from an October 12, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed
as No. 18-0166.
On July 20, 2017 appellant, then a 46-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she developed a right shoulder and neck injury as a result of her
repetitive employment duties.
In support of her claim, appellant submitted an August 3, 2017 medical report from
Dr. Adam Sherman, Board-certified in family medicine, who provided physical examination
findings, review of diagnostic testing, and treatment pertaining to the right shoulder.
By decision dated September 22, 2017, OWCP denied appellant’s claim, finding that the
medical evidence of record did not show that her diagnosed condition was causally related to the
established factors of federal employment.
On September 29, 2017 appellant requested reconsideration of OWCP’s September 22,
2017 decision. She requested that OWCP review a new report submitted from Dr. Sherman with
highlighted language.

On October 11, 2017 OWCP received a September 29, 2017 medical report from
Dr. Sherman who provided detailed findings pertaining to appellant’s right shoulder magnetic
resonance imaging scan which revealed a full thickness rotator cuff tear. Dr. Sherman reported
that her work-related duties over time had exacerbated her degenerative joint disease of the right
shoulder. He described appellant’s employment activities and opined that her long-standing,
strenuous work activities directly caused, contributed, and aggravated her diagnosed medical
conditions.
By decision dated October 12, 2017, OWCP denied appellant’s request for reconsideration,
finding that she neither raised substantive legal questions, nor submitted relevant and pertinent
new evidence.
Having reviewed the case record submitted by OWCP, the Board finds that this case is not
in posture for a decision. In its October 12, 2017 denial, OWCP found that appellant failed to
submit any medical evidence as there were no notes attached to her request and no evidence
submitted subsequent to the September 22, 2017 decision. However, the record reflects that on
October 11, 2017 OWCP received Dr. Sherman’s September 29, 2017 medical report.
As the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to the subject matter of the claim which was properly submitted to OWCP prior
to the time of issuance of its final decision be reviewed and addressed by OWCP.1 It makes no
difference that the claims examiner may not have been directly in possession of the evidence.
Indeed, Board precedent envisions evidence received by OWCP, but not yet associated with the
case record when the final decision is issued must be provided merit review.2 In its final decision,
OWCP found that no medical evidence was received. Because OWCP did not consider
Dr. Sherman’s September 29, 2017 medical report, the Board cannot review such evidence for the
first time on appeal.3
The Board finds that this case is not in posture for a decision. Consequently, the case will
be remanded for OWCP to fully consider all of the evidence that was of record at the time of
OWCP’s October 12, 2017 decision. Following this and such other development as deemed
necessary, OWCP shall issue an appropriate merit decision.

1

See Yvette N. Davis, 55 ECAB 475 (2004); see also William A. Couch, 41 ECAB 548 (1990) (OWCP did not
consider new evidence received four days prior to the date of its decision); see Linda Johnson, 45 ECAB 439 (1994)
(applying Couch where OWCP did not consider a medical report received on the date of its decision).
2

Id.

3

20 C.F.R. 501.2(c).

2

IT IS HEREBY ORDERED THAT the October 12, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this order.
Issued: May 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

